Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 5/10/2022. Currently claims 9-16 and 18-19 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-15, and 18-19 are rejected under 35 U.S.C.103 as being obvious over Li (CN 106313272 A), hereafter, referred to as “Li”, in view of Grivetti et al. (US Patent Application Publication Number 2017/0021527 A1), hereafter, referred to as “Grivetti”.

Regarding claim 9, Li teaches in Fig. 1, a component made of a curable material, which has a plurality of layers (element 1) produced in a three-dimensional (3D) printing process and has reinforcement elements (element 2) connecting said layers, wherein with the exception of the two bottom and top layers, and the reinforcement elements (elements 2) are disposed in strands, which extend through all layers (element 1) (Fig. 1), and have at least three reinforcement elements (elements 2) in each layer (element 1).

But Li fails to explicitly teach that each of the reinforcement element (element 4 of the instant application) extends across at least three layers (element 2, 3 of the instant application). However, Grivetti teaches to use reinforcement elements that extend across more than two layers in order to ensure improved load transmission by teaching fasteners (element 150) (equivalent to reinforcement to improves load transmission) between layers as shown in Fig. 4 (para. [0023]). Grivetti further teaches in Fig. 4 that the reinforcement element extends across at least three elements.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Grivetti, and use a known technology to use reinforcement elements that extend across more than two layers in order to ensure improved load transmission (KSR Rationale C, MPEP 2143). Since both the reference deal with three-dimensional printing, one would have reasonable expectation of success from the combination.

Regarding the lateral interspacing of reinforcing elements in each layer within one strand (of at least three reinforcing elements), Li clearly teaches that the spacing between two overlapping reinforcement elements is very small. Additionally, since Li teaches that the reinforcement elements are disposed in strands in close proximity in order to optimize the load transmission, therefore, it would be obvious to any ordinary artisan that the spacing of the reinforcing elements would affect the load transmission, therefore spacing would be optimized for desired load transmission. Since CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining lateral spacing between the reinforcement elements (within one strand) to be smaller than the greatest lateral extension of the reinforcing element would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 10, Li teaches that the hardenable material is concrete (abstract).

Regarding claim 11, Li teaches that the use of reinforcing bars (equivalent to rigid material) (abstract).

Regarding claim 12, Li teaches the use of steel fiber and other fibers (equivalent to flexible material) (para. [0008]).

Regarding claim 13, Li teaches in Fig. 1 that the strands extend at right angles to the layers.

Regarding claim 14, Li teaches that in Fig. 2 that the strands extend at an angle between 90° and 45° relative the layers.

Regarding claim 15, Li teaches that the use of reinforcing bars (equivalent to bar-shaped material) (abstract).

Regarding claim 19, Li teaches in Fig. 1, a component made of a curable material, which has a plurality of layers (element 1) produced in a three-dimensional (3D) printing process and has reinforcement elements (element 2) connecting said layers, wherein with the exception of the two bottom and top layers, and the reinforcement elements (elements 2) are disposed in strands, which extend through all layers (element 1) (Fig. 1), and have at least three reinforcement elements (elements 2) in each layer (element 1).

But Li fails to explicitly teach that each of the reinforcement element (element 4 of the instant application) extends across at least three layers (element 2, 3 of the instant application). However, Grivetti teaches to use reinforcement elements that extend across more than two layers in order to ensure improved load transmission by teaching fasteners (element 150) (equivalent to reinforcement to improves load transmission) between layers as shown in Fig. 4 (para. [0023]). Grivetti further teaches in Fig. 4 that the reinforcement element extends across at least three elements.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Grivetti, and use a known technology to use reinforcement elements that extend across more than two layers in order to ensure improved load transmission (KSR Rationale C, MPEP 2143). Since both the reference deal with three-dimensional printing, one would have reasonable expectation of success from the combination.

Regarding the lateral interspacing of reinforcing elements in each layer within one strand (of at least three reinforcing elements), Li clearly teaches that the spacing between two overlapping reinforcement elements is very small. Additionally, since Li teaches that the reinforcement elements are disposed in strands in close proximity in order to optimize the load transmission, therefore, it would be obvious to any ordinary artisan that the spacing of the reinforcing elements would affect the load transmission, therefore spacing would be optimized for desired load transmission. Since CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining lateral spacing between at least two reinforcement elements (within one strand) to be smaller than the greatest lateral extension of the reinforcing element would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Allowable Subject Matter

Claim 16 is objected to as being directly or indirectly dependent upon rejected base claim 9, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject
matter:
Regarding claim 16, the prior art of references (of record) do not teach or fairly suggest (by themselves or in combination) a component made of hardenable material, “wherein the reinforcement elements are designed as elongate loops”.


Claim 18 is allowed.
The following is an examiner’s statement of reasons for indication of allowable subject
matter:
Regarding claim 18, the prior art of references (of record) do not teach or fairly suggest (by themselves or in combination) a component made of hardenable material, “wherein the reinforcement elements are designed as elongate loops”.

Responses to Arguments

Applicant’s argument filed on 5/10/2022 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 9 has been considered, but is not persuasive. The applicant argues that Fig. 1 of Li does not depict reinforcement elements 2 "arranged in strands which extend through all the plurality of layers and comprise at least three reinforcement elements in each layer, the lateral spacing (A) between reinforcement elements within one strand is smaller than the greatest lateral extension (D) of a reinforcement element" as recited in claim 9. It rather teaches that the reinforcement elements 2 are only spaced over a partial section of a single layer with some distance therebetween. However, as explained in the rejection section, the examiner would like to point out that Li clearly teaches that the spacing between two overlapping reinforcement elements is very small. Additionally, Li teaches that the reinforcement elements are disposed in strands in close proximity in order to optimize the load transmission, therefore, it would be obvious to any ordinary artisan that the spacing of the reinforcing elements would affect the load transmission, therefore spacing would be optimized for desired load transmission. Since CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining lateral spacing between the reinforcement elements (within one strand) to be smaller than the greatest lateral extension of the reinforcing element would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Additionally, Grivetti teaches to use reinforcement elements that extend across more than two layers in order to ensure improved load transmission by teaching fasteners (element 150) (equivalent to reinforcement to improves load transmission) between layers as shown in Fig. 4 (para. [0023]). Grivetti further teaches in Fig. 4 that the reinforcement element extends across at least three elements.   Therefore, the examiner maintains that based on the combined teaching of Li and Grivetti, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742